       Case 4:20-cv-01404-DPM Document 5 Filed 01/19/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

MICHAEL L. SHACKELFORD, JR.                                   PLAINTIFF
ADC #137071

v.                       No. 4:20-cv-1404-DPM

DEPARTMENT OF THE TREASURY;
INTERNAL REVENUE SERVICE;
BUREAU OF FISCAL SERVICE;
and JOHN and JANE DOES                                      DEFENDANTS

                             JUDGMENT
     Shackelford's complaint is dismissed without prejudice.



                                                        I
                                       D .P. Marshall Jr.
                                       United States District Judge
